            Case 3:19-cv-01232-WHO Document 16 Filed 04/01/19 Page 1 of 2



 1   BARBARA J. PARKER, State Bar No. 69722
     Oakland City Attorney
 2   MARIA S. BEE, State Bar No. 167716
     Chief Assistant City Attorney
 3   OFFICE OF THE CITY ATTORNEY
     One Frank H. Ogawa Plaza, 6th Floor
 4   Oakland, CA 94612
     Phone: (510) 238-3814
 5   Email: mbee@oaklandcityattorney.org

 6   KAREN GETMAN, State Bar No. 136285
     KRISTEN M. ROGERS, State Bar No. 274672
 7   REMCHO, JOHANSEN & PURCELL, LLP
     1901 Harrison Street, Suite 1550
 8   Oakland, CA 94612
     Phone: (510) 346-6200
 9   Email: kgetman@rjp.com
10   NINA WASOW, State Bar No. 242047
     CATHA WORTHMAN, State Bar No. 230399
11   FEINBERG, JACKSON, WORTHMAN & WASOW, LLP
     2030 Addison Street, Suite 500
12   Berkeley, CA 94704
     Phone: (510) 269-2094
13   Email: nina@feinbergjackson.com

14   Attorneys for Defendant
     City of Oakland
15
                                   UNITED STATES DISTRICT COURT
16
                                 NORTHERN DISTRICT OF CALIFORNIA
17
                                              OAKLAND DIVISION
18
     CALIFORNIA HOTEL & LODGING                        No.: 3:19-cv-01232-WHO
19   ASSOCIATION,
                                                       ORDER GRANTING
20                 Plaintiff,                          STIPULATION EXTENDING TIME
                                                       TO RESPOND TO COMPLAINT AND
21   vs.                                               SETTING BRIEFING SCHEDULE

22   CITY OF OAKLAND,

23                 Defendant.

24

25

26
27

28

29                       [PROPOSED] ORDER GRANTING STIPULATION EXTENDING TIME
                         TO RESPOND TO COMPLAINT AND SETTING BRIEFING SCHEDULE
                                       (CASE NO.: 3:19-cv-01232 WHO)
30
              Case 3:19-cv-01232-WHO Document 16 Filed 04/01/19 Page 2 of 2



 1
                   Upon considering the Stipulation Extending Time to Respond to Complaint and Setting
 2
     Briefing Schedule:
 3
                   IT IS HEREBY ORDERED THAT:
 4
                   Opening briefs to be filed no later than May 10, 2019;
 5
                   Opposition briefs to be filed no later than May 29, 2019;
 6
                   Reply briefs to be filed no later than June 5, 2019; and
 7
                   Motions to be heard on June 19, 2019.
 8

 9   Dated: April 1, 2019

10

11                                               _______________________________________
                                                 THE HONORABLE WILLIAM H. ORRICK
12                                               UNITED STATES DISTRICT COURT JUDGE

13   (00376419)

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                      1
29                        [PROPOSED] ORDER GRANTING STIPULATION EXTENDING TIME
                          TO RESPOND TO COMPLAINT AND SETTING BRIEFING SCHEDULE
                                        (CASE NO.: 3:19-cv-01232 WHO)
30
